Q

L

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Se 5:19-cv-00046-JGB-SP Document 16-4 Filed 01/15/19 Pagelof2 Page ID #:210

TODD GALLINGER, ESQ. SBN 238666
AABRU MADNI, ESQ. SBN 317472
GALLINGER LAW PC

4401 N Atlantic Ave., Ste 235

Long Beach, CA 90807

949-862-0010

todd@gallingerlaw.com

Attorneys for Defendants GG Distribution, Inc., AND Reliance Trading, Inc., dba US Vape Wholesale

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 5:19-cv-00046-JGB (SPx)
Hon. Jesus G. Bernal

Hon. Magistrate Sheri Pym

Ctrm: 1

SV3, LLC, an Arizona limited liability company,
Plaintiff,
Vs.
GG DISTRIBUTION, INC., a California
corporation; RELIANCE TRADING, INC., dba
US VAPE WHOLESALE, a California

DECLARATION OF ASAD MOHEMED

Corporation; SPOTLESS DISTRIBUTION, INC.,
a California Corporation; and IE VAPOR, INC., a

California Corporation,

Defendant(s)

Nene Nee See” See “ern” ere ere ee! Sat eet” eet! ne age get! et! net get! eet get! ggg! eget! cat! amare! eae! cman! cme!

 

TO THE COURT, THE PARTIES, AND THEIR COUNSEL:
I, Asad Mohemed declare:
1. ] am an agent for Reliance Trading, Inc. dba US Vape Wholesale (Reliance Trading), and I make
this declaration for the purpose of opposing the Ex Parte Application filed by SV3, LLC on
January 14, 2019.

 

DECLARATION OF ASAD MOHEMED- 1

 

 
Case 5:19-cv-00046-JGB-SP Document 16-4 Filed 01/15/19 Page2of2 Page ID #:211

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

. The matters contained in this declaration are true of my own knowledge, except as to those

matters, which are stated on or appear as information and belief, and as to those matters, I

believe them to be true.

. Tam familiar with Reliance Trading’s sourcing of the SV3 Products it previously offered for

sale.

. Reliance Trading previously purchased all its SV3 Products from GG Distribution, Inc.

. Reliance Trading was initially contacted by attorneys for SV3 in a cease-and-desist letter

November 2, 2018 and again in a letter dated November 9, 2018.

. Reliance Trading responded to SV3’s counsel on November 19, 2018, providing assurances that

they were not selling counterfeit products, that they would stop selling all SV3 products (due to
the proliferation of counterfeits in the market), and requesting additional information about any
of the counterfeit goods they were alleged to have sold, so that they could investigate the truth of
SV3’s claims and locate the source of any counterfeit goods. A copy of the letter sent to SV3’s

attorney is attached as Exhibit 1.

. Reliance Trading never received any response from SV3 or its counsel until being notice of the

present ex parte hearing.

. I declare under penalty of perjury under the laws of the State of California that the foregoing is

true and correct.

Dated this 15" day of January, 2019

By: \
Veo

 

ery

ASAD MOHEMED
Agent for Reliance Trading,
Inc.

 

DECLARATION OF ASAD MOHEMED- 2

 
